NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      EDDIE HERNANDEZ, Appellant.

                             No. 1 CA-CR 16-0173
                               FILED 3-9-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-111041-001
              The Honorable Christopher A. Coury, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Michael J. Dew, Attorney at Law, Phoenix
By Michael J. Dew
Counsel for Appellant
                          STATE v. HERNANDEZ
                           Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Kent E. Cattani delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Chief Judge Michael J. Brown
joined.


C A T T A N I, Judge:

¶1              Eddie Hernandez appeals his conviction of aggravated
robbery, a class 3 felony, and the resulting sentence. Hernandez’s counsel
filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and
State v. Leon, 104 Ariz. 297 (1969), certifying that, after a diligent search of
the record, he found no arguable question of law that was not frivolous.
Hernandez was given the opportunity to file a supplemental brief, but did
not do so. Counsel asks this court to search the record for reversible error.
See State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). After reviewing the
record, we affirm Hernandez’s conviction and sentence.

             FACTS AND PROCEDURAL BACKGROUND

¶2            One afternoon in February 2015, Hernandez and a man
named Chuy went to a yard sale at L.V.’s house. The two purchased some
cleaning supplies with a $50 bill, then left the yard sale and drove down the
street. After they left, L.V.’s daughter noticed that the $50 bill’s texture
seemed odd and that its ink ran when wet, and she concluded the bill was
fake. L.V. and his daughter followed in the direction the two men had gone,
and they found Hernandez and Chuy stopped nearby.

¶3             L.V. confronted Hernandez with the fake $50 bill and
demanded that Hernandez either return the cleaning supplies or pay with
a different bill. Hernandez took the bill but refused to pay. Hernandez then
punched L.V. in the face and climbed into the vehicle as Chuy started to
drive away. When L.V.’s daughter shouted that she was going to call the
police, Hernandez threw a rock at L.V. and told L.V.’s daughter not to call
the police because “he knows where [she] live[s].” Hernandez and Chuy
then drove away. L.V. suffered several minor injuries, including a black
eye and lacerations to the hand.




                                       2
                         STATE v. HERNANDEZ
                          Decision of the Court

¶4          Police found and arrested Hernandez several days later.
After being advised of his Miranda1 rights, Hernandez denied any
knowledge of the yard sale.

¶5            The State charged Hernandez with aggravated robbery.2 A
jury found Hernandez guilty as charged, and further found four
aggravating factors. Hernandez admitted four prior convictions at
sentencing, and the superior court found that two of them qualified as
historical prior felony convictions. The court sentenced Hernandez to a
slightly aggravated term of 12 years’ imprisonment, with credit for 305 days
of presentence incarceration. Hernandez timely appealed.

                              DISCUSSION

¶6           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶7             Hernandez was present and represented by counsel at all
stages of the proceedings against him. The record reflects that the superior
court afforded Hernandez all his constitutional and statutory rights, and
that the proceedings were conducted in accordance with the Arizona Rules
of Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial and summarized above was sufficient
to support Hernandez’s conviction of aggravated robbery. Hernandez’s
sentence falls within the range prescribed by law, with proper credit given
for presentence incarceration.

                              CONCLUSION

¶8           Hernandez’s conviction and sentence are affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to
Hernandez’s representation in this appeal will end after informing
Hernandez of the outcome of this appeal and his future options, unless

1      Miranda v. Arizona, 384 U.S. 436 (1966).

2      Aggravated robbery is defined as robbery committed with the aid of
one or more accomplices present. Ariz. Rev. Stat. (“A.R.S.”) § 13-1903(A).
Robbery is committed “if in the course of taking any property of another
from his person or immediate presence and against his will, [the defendant]
threatens or uses force against any person with intent either to coerce
surrender of property or to prevent resistance to [the defendant] taking or
retaining property.” A.R.S. § 13-1902(A).


                                      3
                         STATE v. HERNANDEZ
                          Decision of the Court

counsel’s review reveals an issue appropriate for submission to the Arizona
Supreme Court by petition for review. See State v. Shattuck, 140 Ariz. 582,
584–85 (1984). On the court’s own motion, Hernandez shall have 30 days
from the date of this decision to proceed, if he desires, with a pro se motion
for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4